Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed April 8 2022 have been fully considered but they are not persuasive.
Applicant amends claim 1 to include geometric constraints “wherein the merlon-like elevations are curved at least in regions such that the side surface of the nozzle strip with the merlon-like elevations has no planar sections, and wherein the merlon like elevations have a wave-like profile such that the nozzle openings are arranged on wave peaks and crenels between the adjacent elevations are defined by the wave troughs”. Applicant argues that both Nikander (WO-03101898-A1) and Von Der Ohe et al (US-20130255319-A1) separately do not teach of the geometric constraints above. The new geometry is beneficial because it is easier to manufacture and reduces glass splinters from jamming.
 In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 22 sets the precedent that changing the shape without affecting the functioning of the part is within the level of ordinary skill in the art. Nikander addresses the manufacturing and reduction of broken glass entering the nozzle in p. 3 last ¶ to allow broken glass to flow and exit away from the nozzle/air jets, as well as additional support in p. 7 ¶ 3 for optimizing nozzle blocks to allow glass to fall between the blocks, eliminate the need for bellows, and reduce manufacturing costs overall. Because these issues were pointed out in Nikander, it would have been within the level of ordinary skill in the art to change the shape of the nozzle strip to alleviate these problems. Examiner withdraws 102 rejection based on Von Der Ohe. 

Election/Restriction
Applicant’s election without traverse of Group I, corresponding to claims 1-9 and 15-17, in the reply filed on December 6, 2021 is acknowledged.
Claim 10-14 and 18-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 6, 2021.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4, 7-8, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nikander (WO-03101898-A1).
Regarding claim 1, Nikander teaches of a nozzle strip/row of nozzles (p. 3 ¶ 2 Line 1-2) for thermally prestressing glass (abstract) in which has a blow box (nozzle block), each having an inlet (p. 6 ¶ 1 Line 1-4, Fig. 1 NB), opening (Fig. 1 N), for blowing a stream of air (Fig. 1, J) on a glass surface (Fig. 1, G). 
Nikander shows in Figure 3 the nozzles are conical so that the merlon-like elevations are curved at least in regions such that the nozzles are non-planar. Nikander is silent on the nozzle strip geometry with respect to its side surface; however, the nozzles can be considered wave-like in profile arranged on crenels with adjacent elevations defined by wave troughs. It has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23. It would be obvious to one of ordinary skill in the art at the time of invention that the side surface of the nozzle strip also be non-planar like the side surface of the nozzles to facilitate the falling of glass pieces broken during 

Regarding Claim 4 and 16, according to Nikander of Claim 1, Nikander discusses nozzle length for prior art to be 40-60 mm (p. 4 ¶ 2). Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected a nozzle length of 40-60 mm that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974).

Regarding Claim 7, according to Nikander of Claim 1, Nikander teaches of nozzle alternatives in Figures 2-4 for different efficiency (¶ connecting p. 6 and 7); the nozzles are tapered so the inlet is larger than the opening. 

Regarding Claim 8, according to Nikander of Claim 1, Nikander teaches the state of the prior art (p. 2 ¶ 1 Line 4) “nozzles machined often to aluminium profile”. Nikander does not further specify in their own invention the construction material; however teaches of compatibility with aluminum.

Claim 2, 3, 5, 6, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nikander (WO-03101898-A) as applied to claim 1 above, and further in view of Von Der Ohe et al (US-20130255319-A1).
Regarding Claim 2, 6, and 17, according to Nikander of Claim 1, Nikander teaches of optimizing the diameter of nozzles and nozzle spacing (p. 7 ¶ 2) without explicitly stating separation distance between nozzles. In related nozzle for thermally prestressing glass pane art, Von Der Ohe teaches separation of 40 mm from nozzle to nozzle [0029]. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected a nozzle spacing of 40 mm that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974).

Regarding Claim 3 and 15, according to Nikander of Claim 1, Nikander teaches of optimizing the diameter of nozzles and nozzle spacing (p. 7 ¶ 2) without explicitly stating their preferred nozzle diameter. In related nozzle for thermally prestressing glass pane art, Von Der Ohe teaches nozzle opening diameter of 10 mm [0026, 0028]. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected a nozzle diameter of 10 mm that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974).

Regarding Claim 5, according to Nikander of Claim 1, Nikander teaches of optimizing the diameter of nozzles and nozzle spacing (p. 7 ¶ 2) but is silent on nozzle wall thickness. In related nozzle for thermally prestressing glass pane art, Von Der Ohe teaches of the nozzle wall thickness between 0.5 and 5 mm [0011], reading on Applicant’s wall thickness and merlon-like elevation width relationship defined in instant pre-grant publication [0020]. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected a nozzle wall thickness of 0.5-5 mm that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-5846281-A teaches individual nozzles arranged separately so that the side surface has no planar section. The individual nozzles can be considered on wave peaks between adjacent elevations.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S LEE whose telephone number is (571)272-2645. The examiner can normally be reached 9am - 5pm Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN S LEE/Examiner, Art Unit 1741                                                                                                                                                                                                        


/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741